

116 S1673 IS: Gold Star Families National Monument Extension Act
U.S. Senate
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1673IN THE SENATE OF THE UNITED STATESMay 23 (legislative day, May 22), 2019Mr. Booker (for himself and Mr. Menendez) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo extend the authority for the establishment of a commemorative work in honor of Gold Star
			 Families, and for other purposes. 
	
 1.Short titleThis Act may be cited as the Gold Star Families National Monument Extension Act. 2.Extension of authority for establishment of commemorative workNotwithstanding section 8903(e) of title 40, United States Code, the authority provided by section 2859 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2164; 40 U.S.C. 8903 note) shall continue to apply through January 2, 2027.